DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment after final filed 3/26/2021 in which claims 7 and 9 were amended.
Claims 1-5, 7-15, and 21-26 are pending and presented for examination.
Allowable Subject Matter
Claims 1-5, 7-15, and 21-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: see paragraph 10 of the Office action mailed 1/13/2021.
As to claim 7: the prior art fails to teach in combination a semiconductor device wherein the first GAA transistor has a first footprint on the substrate and the second GAA transistor has a second footprint on the substrate, wherein the first footprint is substantially identical to the second footprint, and including all limitations.
The closest prior art, Xie et al (US 10332803), discloses a semiconductor device (Fig. 20; col. 14, lines 47-67 and col. 15, lines 1-10), comprising: a first gate-all-around (GAA) transistor (2020) over a first region of a substrate, the first GAA transistor (2020) comprising: a plurality of first channel members (1320) stacked along a first direction (vertical direction) vertical to a top surface of the substrate, and a N-type source/drain (S/D) feature (Fig. 11; col. 11, lines 30-35 and col. 14, lines 65-67; ; and a second GAA transistor (2030) over a second region of the substrate, the second GAA transistor (2030) comprising: a plurality of second channel members (1350) stacked along a second direction (horizontal direction) parallel to the top surface of the substrate, a P-type S/D feature (Fig. 11; col. 11, lines 30-35 and col. 14, lines 65-67; 1420 and 1430 are the feature; as 2030 is a PFET, the source/drain feature will be P-type), wherein the plurality of first channel members and the plurality of second channel members comprise silicon (col. 12, lines 30-35 (silicon) and lines 50-59 (silicon germanium)) having a first crystal plane ((100) crystal plane) and a second crystal plane ((110) crystal plane) different from the first crystal plane (col. 15, lines 1-10), wherein the first direction (vertical direction) is normal to the first crystal plane ((100)) and the second direction (vertical) is normal to the second crystal plane ((110) and Si substrate has a {100} orientation, see col. 8, lines 33-49). Xie fails to expressly disclose wherein the first GAA transistor has a first footprint on the substrate and the second GAA transistor has a second footprint on the substrate, wherein the first footprint is substantially identical to the second footprint.
As to claim 21: see paragraph 10 of the Office action mailed 1/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813